              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

CHALMERS A. SIMPSON, JR.,

           Plaintiff,                CIVIL ACTION NO. 1:17-cv-02343

           v.                        (SAPORITO, M.J.)

PA. BOARD PROBATION /
PAROLE, et al.,

           Defendants.

                               ORDER

     AND NOW, this 26th day of July, 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.    The plaintiff’s motion to compel (Doc. 37) is GRANTED in

part and DENIED in part;

     2.    Within seven (7) days after this date, the defendants shall

produce to the plaintiff a copy of the electronic audio recording of the

January 29, 2016, preliminary and detention hearing; and

     3.    The remainder of the relief requested is DENIED.



                                      s/Joseph F. Saporito, Jr.
                                      JOSEPH F. SAPORITO, JR.
                                      United States Magistrate Judge
